NO








NO. 12-09-00311-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
AL HAYES,                                                         '     APPEAL
FROM THE 402ND
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
JOSEPH MOTT, LEONARD GROSS,
JOHN NICHOLS, RICHARD
EBERT,          '      WOOD
COUNTY, TEXAS
MARK MOORE, CHARLES GASKILL
AND CHARLES HALL,
APPELLEES


MEMORANDUM
OPINION
PER
CURIAM
            Appellant,
Al Hays, has filed a motion to dismiss this appeal.  In his motion, Hays states
that he no longer wishes to pursue the appeal.  The motion includes a “Certificate
of Agreement” signed by counsel for Appellees, Joseph Mott, Leonard Gross, John
Nichols, Richard Ebert, Mark Moore, Charles Gaskill, and Charles Hall.  Because
Hays has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed.  As requested by Hays in
his motion, the costs of this appeal are assessed against the party incurring
them.
Opinion delivered November 12, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
                                                                    (PUBLISH)